An examination of the motion for rehearing leaves us of the opinion that on the original hearing the proper disposition was made of the case.
We understand that the rule stated in Walker's case, 72 S.W. Rep. 401, was not transgressed. That case but exemplified the familiar rule that when one is on trial for an offense, the proof of other offenses committed by him is not to be received unless brought within some of the exceptions to the rule excluding such testimony. The rule does not exclude, but as announced by many of the decisions of this court, expressly sanctions the proof of other offenses of the grade of felony or involving moral turpitude upon cross-examination of the witness, whether the accused or not, for the purpose of discrediting his testimony. See Branch's Ann. Texas P. C., Sec. 168, and many cases therein collated; also Lights v. State,21 Tex. Crim. 313.
In the present case, the evidence of other offenses, both as to the appellant and his witnesses, was adduced upon cross-examination. In the appellant's cross-examination of the witness Lewis, many misdeeds and self-contradictions were imputed to him; also the commission of criminal acts including a charge of violating the prohibition laws. In receiving evidence supporting the witness as to his good reputation for truth and veracity, we are of the opinion that the learned trial judge is sustained by the authorities. See Coombs v. State, 17 Texas Crim. App. 264;; Farmer v. State,35 Tex. Crim. 270; Luttrell v. State, 40 Tex.Crim. Rep..
According to the bill of exceptions complaining of the argument of counsel, the question of the color of the witness was first adverted to by the appellant's counsel. If the remarks criticised are properly the subject of complaint, they are excusable upon the rule that they *Page 464 
were invited. See Branch's Ann. Texas P. C., p. 205, and numerous cases there cited, including Baker v. State, 4 Texas Crim. App. 229; Pierson v. State, 21 Texas Crim. App. 60.
The motion for rehearing is overruled.
Overruled.